Title: Treasury Department Circular to the Collectors of the Customs, 14 September 1789
From: Hamilton, Alexander,Treasury Department
To: 



Treasury OfficeNew York Septemr. 14th 1789.
Sir

The exigencies of Government require that I should without delay be informed of the amount of the Duties which have accrued in the several States, and of the Monies which have been already received in payment of them, and the periods at which the remainder will fall due. In this absolute precision is not expected, but a General Statement accurate enough in the main to be relied on. I request your answer as speedily as possible and am, Sir,   Your Obedt. servant

A Hamilton

